Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: After search and further consideration, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims which are directed to mapping a natural language request to an API call.  The closest, relevant prior art uncovered during the search include Gu et al. (“Deep API Learning) and Palm et al. (“End-to-End Information Extraction without Token-Level Supervision”). Gu et al. discloses a method for generating API sequence from a natural language query using an encoder-decoder model (whole document). However, Gu et al. fails to teach or suggest specific limitations recited in the independent claims such as a plurality of decoders, wherein the output of the decoders are assembled into an intermediate format which is mapped to a final API format. 
Palm et al. discloses an end-to-end model comprising a single encoder and a plurality of decoders to extract pertinent information from a natural language input (whole document). However, Palm et al. fails to teach or suggest specific limitations recited in the independent claims such as assembling the output of the decoders into an intermediate format which is mapped to a final API format.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657